Title: To James Madison from James Simpson, 26 October 1804 (Abstract)
From: Simpson, James
To: Madison, James


26 October 1804, Tangier. No. 86. “I have the honour to enclose with this triplicate of No. 85 [15 Oct. 1804]. Lisbon is the only Channel left me now to forward my Communications in. I have satisfaction in saying I have received a Letter from Consul Gavino dated the 14h., to that time he had not been ill, but he advises ‘the Fever continued to rage with unremitted fury.’
“The Emperours Agents sailed from this Bay the 15h. Inst. for Lisbon, takeing with them One hundred and forty four thousand dollars. A part of this sum is no doubt destined for purchase of Amunition and Cloathing for Troops, but the chief object in view is undoubtedly the obtaining small armed Vessels suitable for Cruizing in the Straits.

“The Chief Agent in the busyness is an intelligent Moor who has resided nearly thirty years in different parts of Europe and who had long resisted every endeavour of the Emperour to enduce him to return to this Country—he however came back some Months ago and is generaly believed to be the person who laid the plan of this Armament and its objects, before Muley Soliman.
“Alcayde Hashash has intimated to me the Emperours desire to send the Meshouda to Tripoly. I have answered him that is impossible whilst War continues between the United States and that Regency, reminding him at same time, that it was on Muley Solimans engagement this Ship should remain in his Ports until Peace, that she was restored; to this I have not received any reply. The Idea is so repugnant to every sentiment of honour and of Justice, it can scarce be supposed the Emperour or any of his Officers could expect it would meet a favourable reception. I very much fear it was agitated with another view, that of seeking a cause of complaint and argument for resenting the disapointment in that particular and in sending the Wheat to Tripoly. It is beyond a doubt Muley Solimans desire to give assistance to Tripoly, I have viewed his conduct for some time as actuated by that principle and I cannot but recommend to Government to meet this new Armament with a Naval force of a nature and extent equal to the protection of the American Commerce in and about the Straits at a very early period in the Spring.
“This Country will never openly declare War, their system has always been to Capture first and treat with the full hand, nothing will avert such a blow I much fear at the time I have mentioned, but a force equal to prevent it and to impress a sense of an immediate severe revenge for such an Act, being the consequence of it. Peace with Tripoly on the basis of the former Treaty most likely would keep matters quiet here.… I have not heard from Commodore Barron or his Squadron since he left Gibraltar.
“The Essex arrived here from Lisbon on the 17th. Instant and put to Sea again same Evening. A Tunisean Ambassador is now with Muley Soliman, it is said he comes to sollicit a supply of Wheat. The Batavian Consul has quieted the Emperour for the present by makeing a considerable addition in money to the Present he gave at Mequenez, and promising an Embassy so soon as the Political concerns of the Republic will admit of it. The circumstance of their having no Commerce to interupt, enduced Alcayde Hashash to become an Advocate for this temporary arrangement.”
